~ _

Case 3:09-cr-00270-MPS Document 57 Filed 02/05/21 Page 1 of 1

oo

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service .

‘PLAINTIFF COURT CASE NUMBER
UNITED STATES OF AMERICA 3:09CR270(MPS)
DEFENDANT TYPE OF PROCESS
MICHAEL SOHN WRIT OF GARNISHMENT

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE NEW ROCHELLE HYUNDAI
AT ADDRESS (Street or RFD. Apariment No., City, State and ZIP Cede)

125 EAST MAIN STREET, NEW ROCHELLE, NY 10801
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of processtobe 4" *.°
served with this Form 285 JT

| cupisTiNE L. SCIARRINO ASSISTANT US, ATTORNEY nant {= 08

eae

 

;
a

t

-

 

 

 

 

 

Numbe to be ooo
UNITED STATES ATTORNEY'S OFFICE servedininsease (3 on
157 CHURCH STREET, 25TH FLOOR 1. pn
NEW HAVEN, CT 06510 Check for service _
on U.S.A, e
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (, {neue Business ond Altrane Asses, | ry
All Telephone Numbers, and Estimated Times Available for Service): mi 2
Fold ms

Feld

Included in the process is the following: Application for Writ of Gamishment and Order for Sale; Writ of Garnishment and
Order for Sale; Instructions to the Garnishee(s); Defendant's Request for Hearing on Garnishment; Answer of the Gamishee;
and Clerk's Notice of Post-Judgment Garnishment.

 

 

 

 

 

Signawre of Anomey other Originator requesting service on behalf of. PLAINTIFF TELEPHONE NUMBER DATE
CHRISTINE SCIARRINO paszoatoi0s isusaz-as7 Clperenpant — | 203-821-3700 1/6/21
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
T acknowledge receipt for the total | Total Process | District of District ta Signature of Authorized USMS Deputy or Clerk Date
number of process indicated, Origin Serve
ae on Ish 288 i subpret) 3 No. Ay No. OS 4 J- Ree \

 

 

 

 

 

 

 

I hereby certify and retuin that | {4 have personally served C1 have legal evidence of service, (J have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.
CI (hereby cestify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

‘Name and title of individual served (if not shown above) CU A person of suitable age and discretion

 

. then residing in defendant's usual place
Die ty Vewivia , Saces Mavrcer of abode
Address (complete only different than shawn above) Date Time
yen ain
i/zs/z w.30O = pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

Ze4
Service Fee Total Mileage Charges! Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*}
oo
$CS. 423.56 $93 .5¢ $0.00
REMARKS:
NMhtin@emkes '. CLERK OF THE COURT . PRIOR EDITIONS MAY BE USED

 

2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT®: To be retured to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev, 11/13
